The opinion of the court was delivered by
Dixon, J.
The tax assessed against Elisha Ruckman, for the year 1864, in the township of Harrington, Bergen county, having been removed to this court by certiorari allowed to him in 1865, was affirmed by the judgment of this court.
In 1882 Elisha Ruckman died in Rockland county, New York, of which county he was then a resident, and subsequently his will was there proved, and James H. Blauvelt and Sarah M. Dorn were appointed by the surrogate of Rock-land county his administrators cum testamento annexo.
The collector of Harrington township, having obtained a rule that these administrators cum testamento annexo show cause why they, as such administrators, should not be ordered to pay the tax, now moves that it be made absolute.
*115The motion must be denied, for the reason that foreign administrators are not liable to be sued in their representative capacity in the courts of this state. Banta v. Moore, 2 McCart. 97; Normand’s Adm’r v. Grognard, 2 C. E. Green 425; Brownlee v. Lockwood, 5 C. E. Green 239; Porter v. Trall, 3 Stew. Eq. 106; 1 Wms. Ex’rs (6th Am. ed.) 362, note u; 3 Wms. Ex’rs 2041; Story’s Confl. of Laws, § 513.
It is unnecessary to consider the suggestion that these respondents might be held as executors de son tort, further than to say that the evidence does not show that they have committed any act in this state which would impose that character upon them, nor are they now prosecuted in that character, as they must be if such be the ground of responsibility. Dilts v. Parke, 1 South. 219; Parker v. Thompson, 1 Vroom 311.
Let the rule be discharged, with costs.